R.W. WALKER, J.
If the bill .of sale found in the record was the only evidence before the arbitrators, in support of the defendant’s claim to the -immediate possession of the slaves, it may be difficult to understand how it was that they awarded in Ms favor on that point. But the evidence before the arbitrators is not set out; and it does not appear that any effort was made on the trial to impeach the award for fraud or corruption on their part. Under these circumstances, there was no error in the charges otf the court. For it is certainly the law, that parties who, after the making of an award, ratify and fully execute it, are bound by it, and are estopped from assarting that it was not authorized by the submission. — Williams v. Walliams, 11 Sm. & M. 393 ; Culver v. Ashley, 19 Pick. 300 ; Tyler v. Stephens, 7 Geo. 278; Kunard v. Harris, 2 B. Cr. 789.
.Judgment affirmed.